Bach, J.
(dissenting). — I cannot concur with the majority of the court in this case.
Upon the previous hearing all the judges concurred in the opinion that certain allegations contained in the indictment were matters of material description; I shall therefore accept that proposition as granted. At that time, however, the majority of the court concluded that the defendant had waived his rights by failing to object; in dissenting I expressed the opinion that the case did not present a question of variance, but a question of entire failure of proof. I cannot see that anything is to be gained by the statement that murder in the second degree could have been properly alleged in a second count. That seems to beg the question. The fact remains that it was not so charged in this case. There are many crimes which may be committed in one of several ways; and an indictment may charge, by the use of several counts, that the crime was committed in each of those ways. In such a case the indictment will sustain a verdict found upon the appropriate count. But suppose that an indictment charged that the offense was committed in only one of the ways mentioned in the statute, and that the proof demonstrated that in fact the crime was committed in another way, would the *439evidence sustain the verdict? What possible difference does it make when we admit that the pleader might have charged the crime by further count, provided the fact remains that he did not so charge it? Our statute declares that the facts must be charged; and it follows that the facts charged must be proved as charged in all material particulars.
In the present opinion of the majority of the court, the case of Bishop v. State, 9 Ga. 121, is cited to sustain the position that the defendant has waived his right by failing to object. I think that the majority of the court has misapprehended the point decided in that case, which was this:—
Richard Bassett had testified as to certain localities. Upon rebuttal, the prosecution introduced in evidence a map for the purpose of contradicting Bassett, which map was admitted without objection. Upon appeal, defendant urged that it was error to admit the map before it had been shown to Bassett. The court properly held that it was too late to raise such an objection. That was not a case of failure of proof, or a case of proving a crime differing from the one alleged. The evidence was material to the issue — tended to prove the issue. It is similar in principle to the introduction of secondary evidence without first laying the proper basis. In such case, if the evidence is introduced without objection, it cannot be claimed that it was erroneously admitted.
The reference to Bishop on Criminal Law is to the same effect. Only one case has been referred to in the opinion or arguments which is directly in point. Counsel for appellant refers to no other case which is exactly similar to this; counsel for respondent has cited none, and I have searched in vain for any other. The case to which I refer is Barcus v. State, 49 Miss. 17; 19 Am. Rep. 1; and it seems to me that it is an authority corresponding in all respects with the case at bar. The defendant, Barcus, was indicted for shooting with intent to kill and murder Sandy Mitchell. The proof showed that he shot at Henry Creighton with intent to kill him. Defendant was found guilty, and appealed. The judgment was reversed, for the reason that there was an absolute failure to prove the crime charged; and the cause was remanded, with a recommendation to the district attorney to quash the indictment, *440and instructions to detain the defendant, subject to the action of the next Circuit Court. Such, in my opinion, should be the judgment in this ease.